Opinion issued May 1, 2003

 
 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01205-CV
____________

CHARLES RAY EDWARDS, Appellant

V.

LEE P. BROWN, Appellee



On Appeal from the 1333rd District Court
Harris County, Texas
Trial Court Cause No. 02-29342



MEMORANDUM  OPINION
	According to information provided by the district clerk, this is an appeal from
a judgment signed on August 1, 2002.  The notice of appeal was filed on September 
26, 2002. 
	On December 18, 2002, the Court issued an order stating as follows:
This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000).  Each party or parties filing
a notice of appeal are required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.- Houston [1st Dist.] 1999, no pet.).  

 To date, appellant has not paid the filing fee.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 5; 42.3(b). 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.